Citation Nr: 0812596	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1988 to March 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

In his September 2005 substantive appeal (VA Form 9), the 
veteran stated that his service-connected gout prevented him 
from maintaining employment.  The Board finds that this 
statement raises the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
This claim is referred to the RO for appropriate action.


REMAND

The Board finds that a VA examination is necessary to 
evaluate the current level of severity of the veteran's 
service-connected gout.  VA outpatient treatment records 
dated from March 2003 to June 2005 reflect that he regularly 
sought treatment for gouty arthritis in his ankles, feet, and 
knees.  However, none of the medical evidence of record, 
including the report of an October 2003 VA examination, 
adequately addresses the pertinent rating criteria.  It is 
unclear from the record whether the veteran's gout is an 
active process or whether he experiences chronic residuals.  
It also is unclear whether his gout is manifested by 
constitutional symptomatology, is productive of impairment of 
health, and to what degree, if any, gout affects range of 
motion in the affected joints.

In addition, the most recent VA outpatient treatment records 
associated with the veteran's claims file are dated in June 
2005.  Since more recent VA outpatient treatment records may 
contain information concerning the veteran's current level of 
disability, efforts should be made to obtain them.  38 C.F.R. 
§ 3.159(c)(2) (2007).
 
Finally, the Board notes that the veteran is appealing the 
initial rating of a disability following an award of service 
connection.  He has not been provided with the notice 
required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) with respect to this downstream 
element of his original service connection claim.  Therefore, 
while this case is in remand status, the RO or the Appeals 
Management Center (AMC), in Washington, D.C., should ensure 
that all notice required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) is provided.

Accordingly, this case is REMANDED to the RO or the Center 
AMC for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including VA 
outpatient treatment records for the 
period since June 2005.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected gout.  The claims 
folder must be made available to and 
reviewed by the examiner.

The examiner should indicate whether the 
veteran's gout currently is an active 
process productive of definite impairment 
of health objectively supported by 
examination findings and whether it 
results in incapacitating exacerbations, 
including the number of times per year 
that the incapacitating exacerbations 
occur.  The examiner should identify 
which joints are involved in the disease 
process.  If the veteran's gout is 
chronic, the physician should describe 
any residuals and resulting functional 
impairment, such as limitation of motion 
or ankylosis (favorable or unfavorable), 
functional loss due to pain, weakness, 
fatigability, incoordination, and any 
increased functional impairment on 
repeated use or during flare ups.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.

A complete rationale should be provided 
for all opinions expressed and 
conclusions reached.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for a 
higher initial disability based on a de 
novo review of the record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



